 In theMatter Of HAMRICK MILLSandTEXTILEWORKERS UNION OFAMERICA, AFFILIATED WITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-4212-Decided September 21,1940Jurisdiction:textile manufacturing industry.Investigation and Certification of Representatives:existence,of question : re-fusal to accord petitioner recognitionuntil certified by the Board ; election-necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including watchmen, but excluding supervisory and clerical employees'and grass cutters.Mr. Lyman A. Hamrick,of Gaffney, S. C., for the Company.Mr. Horace P. White,of Gaffney, S. \C., for the C. I. O.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,affiliatedwith Congress of Industrial Organizations, herein calledthe C. I. 0., alleging that a question affecting commerce had arisenconcerning the representation of employees of Hamrick Mills, Gaffney,South Carolina, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Robert F. Koretz, Trial Examiner.Said hearing was held atGaffney, South Carolina, on August 27, 1942.The Company and theC. I. O. appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.'The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :1United TextileWorkers ofAmerica,affiliated with the American Federation of Labor,although served with notice,did not appear.44 N. L.R. B., No. 43.238 HAMRICK. MILLSFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY239Hamrick Mills is a South Carolina corporation, employing approxi-mately 400 persons, and is engaged in the manufacture of cotton printcloth.The monthly value of the Company's purchasesof raw mate-rials,consisting principally of 'cotton, starch, and sizing, exceeds$80,000, more than 50 percent of which is purchased outside the State.The Company produces each month $100,000 worth of cotton printcloth, 60 to 70 percent of which is shipped outside the State.The Company concedes for the purpose of this case that it is engagedin commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONINVOLVEDTextileWorkers Union of America, affiliated with Congress 'ofIndustrial Organizations, is a labor organization admittipg to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn February 17, April 23, and May 5, ,1942, the C. I. O. requestedrecognition as the representative of the employees at both the Ham-rick and Musgrove Plants.The Company refused the first two re-quests and did not reply to the third.This proceeding involves onlythe employees at 'the Hamrick plant, and the Company takes theposition that it will not bargain until the Union has been certified bythe Board.A statement of the Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the C. I. O. represents a sub-stantial number of employees in the unit hereinafter found to beappropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. O. alleges that all production and maintenance employees,excluding supervisory and clerical employees, but including watch-men and grass cutters, constitute an appropriate unit.The Company2 The Field Examiner reported that the C I. 0 claims to represent 237 employees ;that it submitted,in support of this claim,175 membership application cards, bearingdates from May to August 1942 except 1 which was undated; that apparently genuineoriginal signatures appeared on all the cards,that 143-of the 175 cards bore the namesof employees whose names appeared on the Company's pay roll foi the week ending July18, 1942, which listed 381 persons in the alleged appropn rote unit' 240DECISIONSOF NATIONALLABOR RELATIONS BOARDcontends that watchmen and grass cutters, should be excluded fromthe unit.The-C. I. 0. admits both watchmen and grass cutters to,membership and claims that some watchmen are members, thoughthe exact number so claimed is not shown. It is not shown whetherthe grass cutters are members of or have, designated the C. I. 0.-The Company contends that the watchmen are not a part of themaintenance employees.They were included in the appropriate unitof the nearby Limestone Mills, which is controlled by the same inter-ests as the Hamrick Mills.The Company claims that it did notcontest the inclusion because it was not familiar at that time with theprocedure.of the Act.There are seven watchmen in, the plant.They patrol the mill atstrategic points, punch keys, watch for fires, sprinkler leakage, oranything unusual, keep out trespassers, guard property, and maintainsteam during the night.Boilermen maintain steam during the dayfor the purpose of operating the slasher which is necessary for themanufacture of goods.These boilermen are included in the unit.The watchmenmaintain steamat night in order to preserve the plantfrom freezing, to blow whistles calling operators to work and tdkeep the pumps running foruse in caseof fire.They, are under thesupervision of the Company's master mechanic.Their hours arefrom 10 p. m. to 6 a. m.,- and they are paid by the hour at a wage -slightly less than the average wage of other employees, who are paidon both an hourly and piece rate basis.The watchmen are not depu-tized but are armed.They do not have any supervisory control overother employees except 'in their line of duty as watchmen over thepremises in preventing fire, trespass, theft, and sabotage.We findthat the duties of the watchmen, as set forth above, indicate that theyperform the customary duties of watchmen, rather than those of aspecialized plant-protection force; accordingly we shall include themin the appropriate unit.3The Company contends that the grass cutters are not maintenanceemployees and should therefore be excluded.There are two grasscutters, who were hired in the spring for the purpose of grass cuttingalone; they will probably be laid off in October.Their wages, whichare not shown, are equal to those of the production and maintenanceemployees in the lower brackets, and they are paid on an hourly basis.Although a witness for the C. I. 0. testified that the grass cutters haveon occasion loaded cotton, the Company denied this, and it appearsthat the grass cutters at the adjacent Limestone Mills, rather thanthose here-involved. haye been used in loading and stacking cotton.-8Matter of Illinois Moulding CompanyandUnited Furniture and Bedding WorkersUnion Local18-B, of the United Furniture Worl ers-of America,affiliatedwith the C. I. 0,35 N. L. R B. 82T;Matter of MacAndre¢vsd ForbesCompanyandLicorice and PaperEmployees Association of Camden, Nets Jersey,39 N. L R B 699. HAMRICK MILLS241Under allthe circumstances we shall exclude the two grass cutters fromthe unit.We find that allproduction and maintenanceemployees of theCompany, including the watchmen, but excludingsupervisory andclerical employeesand the twograss cutters,constitutea unit appro-priate for the purposesof collective bargaining, withinthe meaningof Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit, who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered'by the Boardto ascertain representatives for the purposes of collective bargainingwith Hamrick Mills,Gaffney, South Carolina,an election by secretballot shall be conducted as early as possible,but not-later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction,including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in,the active military service or training of the United,States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause,to determine whether or not they,desire to berepresented by TextileWorkers Union of America, affiliated withCongress of Industrial Organizations, for the purposes of collectivebargaining.-MR.WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election.'487498-42-vol. 44-16